DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 105140242) in view of Nagasawa (U.S. Publication No. 2018/0088405)
Regarding claim 1, Gao teaches a display panel, comprising: a first substrate (Fig. 5, substrate 11) and a second substrate (21) which are cell-assembled; wherein,
a metal layer (12), a black matrix (22) and a spacer layer (spacer 23) are disposed between the first substrate and the second substrate (see Fig. 1), wherein the spacer layer comprises a plurality of spacers (see Fig. 5, spacers 23);

a sum of thicknesses of the spacer, the metal layer and the black matrix in a direction perpendicular to the first substrate is same at any position corresponding to the spacer (see Fig. 5);
wherein the display panel comprises a plurality of first regions (Gao left side) and a plurality of second regions (Gao right side).
Gao fails to teach wherein the thicknesses of the plurality of spacers are same as one another; and the sum of the thicknesses of the metal layer and the black matrix is same at any position corresponding to the spacer; and the black matrix has a first thickness difference between the first regions and the second regions, the metal layer has a second thickness difference between the first regions and the second regions, and the first thickness difference is equal to the second thickness difference, and wherein no other thickness compensation components are provided in any one of the first regions, and no other thickness compensation components are provided in any one of the second regions.
However, Nagasawa teaches another display in which there are height differences between the TFT substrate and color filter substrate requiring correction.  Nagasawa teaches that the spacers are the same height as one another (see Fig. 3 and paragraph [0058], spacers SP1 and SP2 have heights H1 and H2 which are the same), and the sum of the thickness of the black matrix (BM2 has a first thickness T2, and BM1 has a second thickness T1) and the underlying layers (SUB1 and filler F) are the same at the positions corresponding to the two spacers.  The combination of Gao and Nagasawa teaches that the black matrix has a first thickness difference between the first regions and the second regions (see Nagasawa Fig. 3, first thickness BM2 and second thickness difference BM1), the metal layer has a second thickness difference between the first regions and the second regions (see Gao paragraphs [0005] and [0034], Fig. 5), and the first thickness difference is equal to the second thickness difference (the 

Regarding claim 3, Gao and Nagasawa teaches the display panel according to claim 1, wherein a thickness of the metal layer in the first region is different from the thickness of the metal layer in the second region (see Gao paragraph [0005] and [0034]; Nagasawa teaches that the difference is due to filler seal F); 
wherein the first regions and the second regions are alternately arranged (see Gao Fig. 5; Nagasawa Fig. 3); and
a thickness of the black matrix in the first region is different from the thickness of the black matrix in the second region (see Nagasawa Fig. 3, thicknesses BM2 and BM1 are different accommodate different heights in substrate, see discussion above with respect to claim 1).


Regarding claim 4, Gao teaches the display panel according to claim 1, wherein the metal layer is disposed on the first substrate (see Gao Fig. 5);
the black matrix and the spacer are disposed on the second substrate (see Gao Fig. 5).

Regarding claim 5, Gao teaches the display panel according to claim 1, wherein the metal layer comprises a gate metal layer, and the gate metal layer comprises a gate line (see Gao paragraph [0026]);
orthographic projections of the spacer and the gate line on the first substrate are at least partially overlapped with each other (see Fig. 5).

Regarding claim 6, Gao teaches the display panel according to claim 1, wherein the metal layer comprises a gate metal layer and a source-drain metal layer (paragraph [0052]), the gate metal layer comprises a gate and a gate line (paragraph [0052]), and the source-drain metal layer comprises a source, a drain and a data line (see paragraph [0052], it is inherent for operation of a TFT array for a display that the drain/source is connected to a data line);
the display panel further comprises a gate insulation layer and an active layer (see paragraph [0073]), and the gate, the gate insulation layer, the active layer, the source and the drain forms a TFT (see Fig. 5);
the orthographic projections of the spacer and the TFT on the first substrate are at least partially overlapped with each other (see Fig. 5).

Regarding claim 7, Gao teaches the display panel according to claim 1, wherein the metal layer comprises a gate metal layer and a source-drain metal layer, the gate metal layer comprises a gate line (see paragraph [0073]); and the source-drain metal layer comprises an auxiliary pattern (14); the auxiliary pattern corresponds to the gate line (see Fig. 5); the orthographic projections of the spacer and the auxiliary pattern on the first substrate are at least partially overlapped with each other (see Fig. 5).

Regarding claim 8, Gao teaches the display panel according to claim 7, wherein an area of the orthographic projection of the auxiliary pattern is smaller than an area of the orthographic projection of the spacer on the first substrate, the spacer is against on the auxiliary pattern (see Fig. 5).

Regarding claim 9, Gao teaches a method for manufacturing a display panel, comprising: 
providing a first substrate (Fig. 5, substrate 11) and a second substrate (21), wherein the first substrate and the second substrate are configured to be which are cell-assembled with each other (see Fig. 5); 
forming a metal layer (12), a black matrix (22) and a spacer layer (23) are formed between the first substrate and the second substrate, wherein the spacer layer comprises a plurality of spacers (see Fig. 5), and the metal layer is formed by a magnetron sputtering process and a patterning process (see paragraph [0005]);
wherein orthographic projections of any two of the plurality of spacers, the black matrix and the metal layer on the first substrate are at least partially overlapped with each other (see Fig. 5); 
a sum of thicknesses of the spacer, the metal layer and the black matrix in a direction perpendicular to the first substrate is the same at any position corresponding to the spacer (see Fig. 5).
Gao does not teach wherein the thicknesses of the plurality of spacers are same as one another; and forming the black matrix with a controlled thickness at a position corresponding to the spacer, such that the sum of the thicknesses of the metal layer and the black matrix is same at any position corresponding to the spacer, and wherein no other thickness compensation components are provided in any one of the first regions, and no other thickness compensation components are provided in any one of the second regions..
However, Nagasawa teaches another display in which there are height differences between the TFT substrate and color filter substrate requiring correction.  Nagasawa teaches that the spacers are the 

Regarding claim 10, Gao teaches the method for manufacturing the display panel according to claim 9, wherein the black matrix is formed with a controlled thickness at a position corresponding to the spacer, such that the sum of the thicknesses of the metal layer and the black matrix is the same at any position corresponding to the spacer (see discussion above with respect to claim 9 and Nagasawa Fig. .

Regarding claim 12, Gao teaches the method for manufacturing the display panel according to claim 9, wherein the metal layer is formed on the first substrate (see Fig. 5);
the black matrix and the spacer are formed on the second substrate (see Fig. 5).

Regarding claim 13, Gao teaches the method for manufacturing the display panel according to claim 9, wherein the metal layer comprises a gate metal layer, the gate metal layer comprises a gate line (see paragraph [0026]);
orthographic projections of the spacer and the gate line on the first substrate are at least partially overlapped with each other (see Fig. 5).

Regarding claim 14, Gao teaches the method for manufacturing the display panel according to claim 9, wherein the metal layer comprises a gate metal layer and a source-drain metal layer (paragraph [0052]), the gate metal layer comprises a gate and a gate line (paragraph [0052]), and the source-drain metal layer comprises a source, a drain and a data line (see paragraph [0052], a person of skill in the art would know that a pixel is operated by connecting gate to a gate line/scanning line, and connecting drain/source to a data line);
the display panel further comprises a gate insulation layer and an active layer (see paragraph [0073]), and the gate, the gate insulation layer, the active layer, the source and the drain forms a TFT (see Fig. 5);
the orthographic projections of the spacer and the TFT on the first substrate are at least partially overlapped with each other (see Fig. 5).

Regarding claim 15, Gao teaches the method for manufacturing the display panel according to claim 9, wherein the metal layer comprises a gate metal layer and a source-drain metal layer, the gate metal layer comprises a gate line (see paragraph [0073]); and the source-drain metal layer comprises an auxiliary pattern (14); the auxiliary pattern corresponds to the gate line (see Fig. 5); the orthographic 

Regarding claim 16, Gao teaches the method for manufacturing the display panel according to claim 15, wherein an area of the orthographic projection of the auxiliary pattern is smaller than an area of the orthographic projection of the spacer on the first substrate, the spacer is against on the auxiliary pattern (see Fig. 5).

Regarding claim 17, Gao teaches the display panel according to claim 1, wherein:
the black matrix has a first thickness in the first regions (see Nagasawa Fig. 3, T1)and has a second thickness in the second regions (see Fig. 3, T2), the first thickness is thicker than the second thickness (Fig. 3);
the metal layer has a third thickness in the first regions (see Gao paragraph [0005] and [0034]) and has a fourth thickness in the second regions (see Gao paragraph [0005] and [0034]), the third thickness is thinner than the fourth thickness (see Gao paragraph [0005] and [0034]); and
the first thickness difference is a difference between the first thickness and the second thickness, and the second thickness difference is a difference between the third thickness and the fourth thickness (see discussion above with respect to claim 1, the compensation mechanisms 14 and 30 are replaced by the BM thickness variation; in order for the panel to be flat, the thickness variation between BM would need to be the same as between metal layers).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Nagasawa, further in view of Guo et al. (U.S. Publication No. 2016/0004113), further in view of Koizumi et al. (U.S. Publication No. 2004/0259351).
Regarding claim 11, Gao and Nagasawa teaches the method for manufacturing the display panel according to claim 10, wherein a thickness of the metal layer in the first region is different from the thickness of the metal layer in the second region; wherein the first regions and the second regions are alternately arranged.
Gao and Nagasawa do not discuss the specifics of now the black matrix is formed.  However, Guo teaches a method of making a black matrix resin having different heights, including forming a black matrix film by a coating process (see Fig. 5A); and exposing the black matrix film by using a mask, and developing to form the black matrix (see Fig. 5B-F).
Guo does not teach wherein a deposition amount of the black matrix material is controlled by adjusting an operating voltage of a coating apparatus, so that the thickness of the black matrix film corresponding to the first region is different from the thickness of the black matrix film corresponding to the second region.  However, Koizumi teaches that the thickness of a resin coating can be controlled by adjusting the voltage of the coating apparatus (see paragraph [0063]).  It would have been obvious to a person of skill in the art at the time of the priority date that the thickness could be controlled by adjusting voltage because it is well known in the art that thickness of the layers can be controlled by a number of deposition properties such as voltage, time, flow rate, etc.


Response to Arguments
Applicant's arguments filed 11/9/2020 have been fully considered but they are not persuasive. 
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/               Examiner, Art Unit 2816  


/SELIM U AHMED/               Primary Examiner, Art Unit 2896